
	

114 HR 1911 IH: To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to increase certain veteran funeral benefits.
U.S. House of Representatives
2015-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1911
		IN THE HOUSE OF REPRESENTATIVES
		
			April 21, 2015
			Mr. Hunter (for himself, Mr. Israel, Mr. Coffman, and Mr. Joyce) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the Secretary of Veterans Affairs to increase
			 certain veteran funeral benefits.
	
	
		1.Increase to certain funeral benefits under laws administered by the Secretary of Veterans Affairs
 (a)Funeral expensesSection 2302(a) of title 38, United States Code, is amended— (1)by striking $300 and inserting $2,000 (as increased from time to time under subsection (c)); and
 (2)by adding at the end the following new subsection:  (c)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the maximum amount of burial and funeral expenses payable under subsection (a) equal to the percentage by which—
 (1)the Consumer Price Index (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds
 (2)the Consumer Price Index for the 12-month period preceding the 12-month period described in paragraph (1)..
 (b)Death in Department facility; plot allowanceSection 2303 of such title is amended by striking $700 each place it appears and inserting $2,000. (c)Death from service-Connected disabilitySection 2307 of such title is amended—
 (1)by inserting striking In any case and inserting the following:  (a)In generalIn any case.
 (2)by striking $2,000 and inserting $2,000 (as increased from time to time under subsection (b)); and (3)by adding at the end the following new subsection:
					
 (b)With respect to any fiscal year, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the maximum amount of burial and funeral expenses payable under subsection (a) equal to the percentage by which—
 (1)the Consumer Price Index (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds
 (2)the Consumer Price Index for the 12-month period preceding the 12-month period described in paragraph (1)..
 (d)Effective dateThe amendments made by this Act shall apply to deaths that occur after the date of the enactment of this Act.
			
